UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-7169


DOUGLAS A. HOGLAN,

                   Plaintiff - Appellant,

             v.

A. DAVID ROBINSON, Chief of Corrections Operations for VDOC; K.
CROWDER-AUSTIN, Regional Ombudsman; MARCUS ELAM, Regional
Administrator; ADINA L. POGUE, Western Region Operations Manager at
VDOC; MELISSA WELCH, Operations Support Manager for VDOC; JAMES
BRUCE, Manager of the VDOC Policy and Initiatives Unit; W. HUDSON, Postal
Assistant, Green Rock Correctional Center; H. SIMS, Postal Assistant, Green Rock
Correctional Center; CHARLES CRUMPLER, Operations Manager, Green Rock
Correctional Center; K. WILSON, Investigator, Green Rock Correctional Center;
BERNARD W. BOOKER, Former Warden, Green Rock Correctional Center;
MELVIN DAVIS, Current Warden, Green Rock Correctional Center,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:16-cv-00595-JLK-RSB)


Submitted: February 28, 2018                                  Decided: March 9, 2018


Before THACKER and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.
Douglas A. Hoglan, Appellant Pro Se. Mary Grace Miller, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Douglas A. Hoglan, a Virginia inmate, appeals the district court’s order denying

his motion for a preliminary injunction to stop the enforcement of certain provisions

governing incoming prisoner mail. We vacate the district court’s order and remand for

further proceedings.

       We review the denial of a preliminary injunction for an abuse of discretion.

Di Biase v. SPX Corp., 872 F.3d 224, 229 (4th Cir. 2017). Factual findings underlying

the district court’s denial of a preliminary injunction are reviewed for clear error, while

the district court’s legal conclusions are reviewed de novo. Id. “A plaintiff seeking a

preliminary injunction must establish that he is likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tips in his favor, and that an injunction is in the public interest.” Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). If “[t]he [district] court applied a correct

preliminary injunction standard, made no clearly erroneous findings of material fact, and

demonstrated a firm grasp of the legal principles pertinent to the underlying dispute,”

then no abuse of discretion occurred. Centro Tepeyac v. Montgomery Cty., 722 F.3d 184,

192 (4th Cir. 2013) (en banc).

       Rule 52(a)(2) of the Federal Rules of Civil Procedure requires that the district

court make particularized findings of fact and conclusions of law supporting its decision

to grant or deny a preliminary injunction; such findings are necessary in order for an

appellate court to conduct meaningful appellate review. See H & R Block Tax Servs. LLC



                                             3
v. Acevedo-Lopez, 742 F.3d 1074, 1078 (8th Cir. 2014); Hoechst Diafoil Co. v. Nan Ya

Plastics Corp., 174 F.3d 411, 423 (4th Cir. 1999).

       Here, while the district court’s order recognized the Winter factors, the sole factual

finding made by the district court was that Hoglan acknowledges he may receive

unlimited numbers of photos in the mail, though not in the quantity per envelope he

prefers. This finding alone is insufficient to support the district court’s conclusion that

Hoglan failed to satisfy any of the Winter elements, particularly because it did not

address Hoglan’s argument that he is irreparably harmed to the extent the challenged

provisions create financial and procedural deterrents that have the combined effect of

denying access to materials protected by the First Amendment. Furthermore, while the

district court correctly noted that 18 U.S.C. § 2257 (2012) has been found constitutional,

Hoglan’s complaint made clear that he does not challenge the constitutionality of § 2257

but that he challenges the institutional requirement that images with sexually explicit

content contain a § 2257 compliance statement.           Finally, while the district court

recognized the deference owed to correctional officials regarding the appropriateness of

rationing limited resources and controlling contraband, it did not address Hoglan’s

assertion that the provisions at issue are tied to no legitimate penological interests. See

Thornburgh v. Abbott, 490 U.S. 401, 409 (1989); see also Whitley v. Albers, 475 U.S.
312, 322 (1986) (noting that such deference “does not insulate from review actions taken

in bad faith and for no legitimate purpose”), abrogated on other grounds by Wilkins v.

Gaddy, 559 U.S. 34 (2010).



                                             4
       In the absence of specific factual findings and conclusions of law in the district

court’s order, we are constrained to conclude that the district court abused its discretion

in denying Hoglan’s motion. Accordingly, we vacate the district court’s order and

remand for further proceedings. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            5